Citation Nr: 0116873	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-21 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a total laryngectomy 
based on VA treatment in the fall of 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel

INTRODUCTION

The veteran had active military service from October 1956 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision in which 
the RO denied entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a total laryngectomy as 
a result of treatment at a VA facility in the fall of 1994.  
The veteran appealed and was afforded a hearing at the RO 
before a local hearing officer in February 2000.  His claim 
was denied by the hearing officer as reflected in the 
November 2000 supplemental statement of the case (SSOC).  The 
veteran requested a hearing before a member of the Board in 
Washington, D.C.  Thereafter, the veteran failed to appear 
for his scheduled Board hearing in May 2001.  A subsequent 
motion for a new hearing date was denied by the Board in June 
2001 for the reason that good cause had not been demonstrated 
for his failure to appear for the previously scheduled 
hearing.


REMAND

As an initial matter, it must be noted that the statutory 
criteria applicable to claims for benefits under the 
provisions of 38 U.S.C.A. § 1151, have undergone significant 
revision, which bears some explanatory discussion in this 
case.  With regard to claims filed before October 1, 1997, 
the governing statutory language is contained at 38 U.S.C.A. 
§ 1151 (West 1991), which provides that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the 
disease or injury for which the medical or surgical 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  38 C.F.R. § 3.358(c)(1), 
(2).  The regulations further provide that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be the subject of a grant of 1151 
compensation benefits, except in the case of a veteran who is 
incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, have been superseded, in one important respect, by 
congressional action.  So as to avoid any 
misunderstanding as to the governing law, the Board notes 
that earlier interpretations of the statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (Court) in 
the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1999).

Subsequently, Congress took action to amend 38 U.S.C.A. 
§ 1151, effective for claims filed on or after October 1, 
1997.  This change had the effect of precluding compensation 
unless the proximate cause of the disability was negligence 
or other fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West Supp. 
1998); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed 
on or after October 1, 1997, are governed by the current 
version of the statute, and by the existing regulations, to 
the extent that they do not conflict with the statute.  Here, 
the veteran's request for benefits under section 1151, was 
received in August 1998.  The RO denied the claim by rating 
decision in May 1999, after which the present appeal ensued.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim must be decided under the 
current, post-October 1, 1997, version of 38 U.S.C.A. § 1151, 
as enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or qualifying 
death if the disability or death was not the result 
of the veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West 1991 and Supp. 2000).

Thus, under the new law, VA negligence or an event not 
reasonably foreseeable would be required for this claim to be 
granted, if the evidence were to establish additional 
disability which was caused by hospital care, or by medical 
or surgical treatment.

In addition to the changes in the application of the 
provisions of 38 U.S.C.A. § 1151, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence to necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The veteran contends that he sustained additional disability 
as a result of the failure of VA personnel to diagnose larynx 
cancer when the veteran first reported to the Erie, 
Pennsylvania VA Medical Center (VAMC) in the fall of 1994 
complaining of a recurrent sore throat.  Specifically, the 
veteran has indicated that he ultimately had to undergo a 
laryngectomy in February 1995 as a result of the failure of 
VA medical personnel at the Erie, Pennsylvania VAMC to 
diagnose and treat his condition in a timely manner.  He 
maintains that his condition could have been treated with 
chemotherapy and/or radiation treatment instead of the 
radical laryngectomy if it had been diagnosed in a timely 
manner.

Following a complete review of the claims folder, the Board 
finds that further development is needed.  A remand is also 
required to comply with the Veterans Claims Assistance Act of 
2000.

VA clinical records reveal that the veteran presented to the 
Erie, Pennsylvania VAMC on October 31, 1994, reporting a 3 
week history of sore throat.  He said that it felt like it 
was going into his ears and like it was in his gland.  He 
complained that his breathing was getting worse.  On 
examination, the veteran's throat was reported to be red with 
no swelling.  His lungs were clear and ear drums were 
unremarkable.  The diagnostic impression was upper 
respiratory infection, pharyngitis.  The veteran was 
prescribed Erythromycin and Entex.

Treatment records from St. Vincent Health Center in Erie, 
Pennsylvania reflect that the veteran first presented on 
January 9, 1995, with complaints of left ear pain for the 
previous 10 weeks and a productive cough.  He indicated that 
he had been taking Erythromycin without results, and 
continued to have pain and lymphadenopathy on that site.  On 
examination, the veteran's throat was clear; he had an 
erythematous left tympanic membrane.  His neck was supple 
with no meningeal signs.  The impression was acute left 
otitis media; the veteran was prescribed antibiotic and pain 
medication and referred to the ENT clinic.  He returned on 
January 16, 1995, and was again diagnosed with left otitis 
media.  The next entry in the treatment records was on 
January 24, 1995, when it was noted that the veteran had a 
large carcinoma of the left pyriform sinus and the left side 
of the larynx.  The physician indicated that he could not 
feel the nodes, but was not going to get involved because the 
veteran was authorized to be treated by VA.  The veteran was 
referred to the Pittsburgh, Pennsylvania VAMC at that time.

In February 1995, the veteran presented to the Pittsburgh, 
Pennsylvania VAMC.  He was noted to have a history of a sore 
throat for the previous 16 weeks, with some difficulty 
swallowing.  He described pain with coughing, left ear pain, 
and intermittent hoarseness for the previous two weeks.  It 
was also indicated that the veteran had lost 12% of his body 
weight over the previous fifteen weeks.

In his July 1998 claim and again in his July 1999 substantive 
appeal to the Board, the veteran indicated that a specialist 
at St. Vincent Health Center told him that he had waited too 
long to see him and get treatment, and that there was nothing 
that could be done to help the veteran.  He has indicated 
that because he sought 
treatment for the same symptoms four months earlier at the 
Erie, Pennsylvania VAMC, he was not properly diagnosed and 
given timely treatment for his larynx cancer that would have 
prevented the need for a total laryngectomy.

The veteran submitted a medical statement in September 1999 
from Conrad J. Stachelek, M.D., a radiation oncologist at the 
Regional Cancer Center in Erie, Pennsylvania.  Dr. Stachelek 
indicated that he was not able to shed much light on the 
issue regarding a delay in the diagnosis of the veteran's 
cancer by personnel at the Erie, Pennsylvania VAMC.  He 
commented that there was little doubt that, had the veteran's 
cancer been diagnosed at an earlier stage, he may have been 
able to have been spared a total laryngectomy and its long-
term consequences.  However, he also stated that he had no 
information regarding whether an earlier diagnosis was 
possible.  Based on this potentially favorable medical 
opinion, the Board finds that further development is required 
to include obtaining a comprehensive medical opinion by an 
oncologist who has reviewed the entire claims folder and is 
aware of the veteran's medical history.

At his February 2000 RO hearing, the veteran testified that 
when he went to St. Vincent Health Center, he was asked why 
he had waited so long to seek medical treatment.  When the 
veteran told them that he had been going to the VA hospital 
for 16 weeks with the same complaints, the doctor could not 
believe that his cancer had not been diagnosed earlier.  He 
testified that he has been told by different doctors that the 
cancer should have been found within 2-5 weeks of his first 
seeking treatment.

The RO has not undertaken to obtain a medical opinion that is 
sufficiently specific or responsive to the pertinent 
questions regarding negligence and proximate cause under the 
current provisions of 38 U.S.C.A. § 1151.  On this basis, the 
Board is of the opinion that further medical opinion must be 
obtained.

Based on the foregoing, this matter is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
further treatment for his cancer of the 
larynx, post-operative status.  Based on 
his response, the RO should obtain copies 
of all pertinent treatment records from 
the identified source(s), which are not 
now of record, and associate them with 
the claims folder.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran so notified.

2.  After the above action has been 
completed, and the evidence associated 
with the claims folder, the entire 
claims folder should be forwarded to a 
VA oncologist for complete review.  
Following a review of the entire claims 
folder, including a copy of this 
REMAND, the VA physician should render 
a medical opinion in response to the 
following questions: (a) based on the 
clinical evidence of record including 
that from the Erie, Pennsylvania VAMC 
in the fall of 1994, when was it 
factually ascertainable that the 
veteran had cancer of the larynx? (b) 
given the veteran's treatment at the 
Erie, Pennsylvania VAMC in the fall of 
1994, would a reasonably prudent 
physician have diagnosed and, in turn, 
treated, the veteran's cancer at that 
time?  (c) did the VA failure to 
diagnose the veteran's cancer in late 
1994, coupled with the fact that it was 
ultimately diagnosed at a private 
hospital in January 1995, result in the 
need for a radical laryngectomy and 
preclude less extreme treatment 
options; (d) if laryngeal cancer was 
capable of diagnosis and had in fact 
been diagnosed in the fall of 1994, 
would the veteran have had treatment 
options other than a radical 
laryngectomy; if so, identify the 
treatment options which would have been 
available at that time.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
compensation benefits, under the post-
October 1997 provisions of 38 U.S.C.A. 
§ 1151, for additional throat disability, 
on the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to specifically include 
that cited to herein.

4.  If the benefit sought on appeal 
remains denied, the veteran must be 
provided with an appropriate SSOC and 
given the opportunity to respond within 
the applicable time frame before the 
claims file is returned to the Board for 
further review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


